DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a bone distractor, classified in A61B17/025.
II. Claims 18-20, drawn to a method of distracting bone, classified in A61B17/56.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process, namely, holding open a wound in soft tissue.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions require a different field of search (for example, searching different groups/subgroups or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Neil D. Gershon on 30 March 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:
Claim 13, line 1: a --:-- should be added between “comprising” and “a”.
Claim 14, line 3: --the-- should be added between “of” and “smooth”.
Claim 14, line 3: “smooth” should be changed to --smoother--.
Claim 14, line 4: “smooth” should be changed to --smoother--.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 13 recites “wherein in the closed position for insertion into bone space, the serrated sides of the first and second prongs are out of engagement with the bone and movement of the prongs to the open position moves the serrated sides of the first and 
Claim 14 recites “the serrated side of the second prong is positioned inwardly of the smooth side of the first prong so that the serrated sides are kept out of contact with the bone.” It appears the “bone” is currently positively recited as a limitation of the claim.  Applicant is advised to amend the claim to make such limitations functionally recited, i.e. “serrated sides are configured to be kept out of contact with the bone,” etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s admitted prior art found in Schussler, U.S. PG-Pub 2020/0060666.
Applicant’s admitted prior art discloses a distractor comprising: a first prong (3a) having a first side and a second side, the first side having a serrated portion and the second side having a portion smoother than the serrated portion of the first side; a 
	
    PNG
    media_image1.png
    511
    751
    media_image1.png
    Greyscale



Regarding claims 6-8, applicant’s admitted prior art discloses wherein the first and third sides are concave (via areas between the teeth); and wherein the second and fourth sides are convex (examiner’s annotated Fig. 3 above and paragraph [0070]).

Regarding claims 13 and 14, applicant’s admitted prior art discloses a distractor comprising: a first prong (3a) extending from a first arm and a second prong (3b) extending from a second arm, the first and second prongs movable between open and closed positions, the first and second prongs each having a serrated side, wherein in the closed position for insertion into bone space, the serrated sides of the first and second prongs are configured to be out of engagement with the bone and movement of the prongs to the open position moves the serrated sides of the first and second prongs to be in engagement with the bone; wherein the first and second prongs each have a smoother side opposite the serrated side, and in the closed position the serrated side of the first prong is positioned inwardly of the smoother side of the second prong and the serrated side of the second prong is positioned inwardly of the smoother side of the first 
Regarding claims 15-17, applicant’s admitted prior art discloses wherein the smoother sides are convex; wherein movement of the first and second prongs to the open position to moves the serrated sides of the first and second prongs past a medial plane; and wherein in the close position, the first and second prongs interdigitate (examiner annotated Fig. 3 above and paragraph [0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art found in Schussler, U.S. PG-Pub 2020/0060666 in view of Geller, U.S. PG-Pub 2007/0299315.
Regarding claims 9 and 10, applicant’s admitted prior art discloses the invention essentially as claimed except for wherein the first and third sides are convex and wherein the first and third sides have a linear profile.
Geller discloses a distractor with first and second prongs (150), the first prong having first and second sides and the second prong having third and fourth sides, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and third sides to be convex or to have a linear profile in view of Geller to permit use of the distractor based on a desired need for a specific patient.

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art found in Schussler, U.S. PG-Pub 2020/0060666.
Regarding claims 11 and 12, applicant’s admitted prior art in Fig. 3 discloses the invention essentially as claimed except for wherein the tips of the first and second prongs have a half wedge and wherein the first and second prongs have a full wedge tip forming a ledge at an entry point.
Another embodiment of applicant’s admitted prior art discloses a distractor with first and second prongs (2a and 2b), each prong have a tip forming a half wedge and have a full wedge tip, in a closed position, forming a ledge at an entry point (Fig. 2) for sliding into tight joints (paragraph [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prongs of Fig. 3 of applicant’s admitted prior art to have half wedge tips and to have a full wedge tip forming a ledge at an entry point in view of Fig. 2 of applicant’s admitted prior art to permit sliding into tight joints.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775